EXHIBIT 10.1 FORBEARANCE AGREEMENT This FORBEARANCE AGREEMENT (this “Agreement”) is made and entered into as of July 22, 2009 by and among (a) York Pharma plc, a public limited company incorporated under the laws of England and Wales with company number 04422613(the “Borrower”) and (b)ULURU Inc., a Nevada corporation (the “Lender”).All capitalized terms used herein without definition shall have the same meanings herein as in the Note Purchase Agreement referenced below. WHEREAS, the Borrower and the Lender are parties to that certain Note Purchase Agreement, dated as of March 31, 2009 (the “Note Purchase Agreement”), pursuant to which the Lender has made certain loans to the Borrower (the “Loans”); WHEREAS, the current outstanding principal amount under the Note is US$1,000,000.00 and the current accrued but unpaid interest amount under the Note is US$24,246.58; WHEREAS, as communicated to the Borrower by the Lender in a letter to the Borrower dated July 21, 2009, all such amounts of principal and accrued but unpaid interest under the Note are due and payable on the date hereof; WHEREAS, the Borrower has informed the Lender that it is only able to pay US$250,000.00 (the “Present Payment
